DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 16, 29 and 30 of instant application are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over independent claims 1, 14 and 29 of U.S. Patent Application No.  (17/449,778).  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1, 14 and 29 of U.S. Patent Application No.  (15/371,798) contains every element of claim 1, 16, 29 and 30 of the instant application and thus obvious variant of the instant application. This is because, it would have been obvious to one in the ordinary skill in the art to consider federated learning configuration that indicated periodic communication scheme for communicating received from the base station to be one or more parameters of federated learning procedures received from the base station. Claim(s) of the instant application therefore is/are not patently distinct from the earlier patent claim(s) and as such is/are unpatentable over obvious-type double patenting.  A later patent/application claim is not patentably distinct from an earlier claim if the later claim is obvious variant of the earlier claim.
"A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Lon,qi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Ber q, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus)." ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Court, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001). 
Claim Mapping:
Claim 16 of instant application and claim 1 of U.S. Patent Application No. (17/449778) are mapped below. 
Instant Application
Patent Application No. (17/449778)
A user equipment (UE) for wireless communication, comprising: 
a memory; and one or more processors coupled to the memory, the memory and the one or more processors configured to: 

receive, from a base station, a federated learning configuration that indicates one or more parameters of a federated learning procedure associated with a machine learning component;

 and transmit a local update associated with the machine learning component to the base station based at least in part on the federated learning configuration.
 

A user equipment (UE) for wireless communication, comprising:
 a memory; and one or more processors, coupled to the memory, configured to: 

receive, from a base station, a federated learning configuration indicating a periodic communication scheme for communicating with the base station to facilitate federated learning associated with a machine learning component; 

and communicate with the base station based at least in part on the federated learning configuration





Claims 2-15 and 17-28 are also rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable by virtue of their dependence on their respective independent claims.  




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Non-Patent Literature (NPL) by SAURAV PRAKASH ET AL: "Coded Computing for Low-Latency Federated Learning over Wireless Edge Networks", XP081812364, referred to as SAURAV.


As per claims 1 and 29 SAURAV disclosed a method of wireless communication performed by a base station (Abstract, Figures 1 and 2) {MEC server in communication with wireless edge networks} comprising:
transmitting, to a user equipment (UE), a federated learning configuration that indicates one or more parameters of a federated learning procedure associated with a machine learning component (Figures 1 and 2, Page.1 col.2) {The federated learning paradigm over multiaccess edge computing (MEC) networks with n client devices and an MEC server. During each training round, client Ej receives the latest model from server M, computes a local gradient update over its local dataset Dj , and communicates the gradient update to the server. Training performance is critically bottlenecked by the presence of straggling nodes and communication link}; and
receiving a local update associated with the machine learning component from the UE based at least in part on the federated learning configuration (Figures 1 and 2, page.4 col.2) {Transmission of local gradient. The j-th device takes to successfully receive the latest model, complete its local gradient computation, and communicate the gradient to the central server}.

As per claims 16 and 30 SAURAV disclosed a method of wireless communication performed by a user equipment (UE) (Abstract, Figures 1 and 2) {MEC server in communication with wireless edge networks}, comprising:
receiving, from a base station, a federated learning configuration that indicates one or more parameters of a federated learning procedure associated with a machine learning component (Figures 1 and 2, Page.1 col.2) {The federated learning paradigm over multiaccess edge computing (MEC) networks with n client devices and an MEC server. During each training round, client Ej receives the latest model from server M, computes a local gradient update over its local dataset Dj , and communicates the gradient update to the server. Training performance is critically bottlenecked by the presence of straggling nodes and communication link}; and transmitting a local update associated with the machine learning component to the base station based at least in part on the federated learning configuration (Figures 1 and 2, page.4 col.2) {Transmission of local gradient. The j-th device takes to successfully receive the latest model, complete its local gradient computation, and communicate the gradient to the central server}..

As per claim 2 SAURAV disclosed the base station of claim 1, wherein the local update comprises a gradient vector associated with a local loss function corresponding to the machine learning component (Figures 1 and 2, page.4 col.2) {Transmission of local gradient. The j-th device takes to successfully receive the latest model, complete its local gradient computation, and communicate the gradient to the central server}.

As per claims 3 and 17 SAURAV disclosed the base station of claim 1, wherein the federated learning configuration further indicates a deadline for providing the local update, wherein the deadline comprises an ending time of a local training time period (Figures 1 and 2, page.2 col.2) {In CodedFedL, the expectation of the combination of the coded gradient and the uncoded gradients that the MEC server receives by the optimal deadline time is approximately equal to the full gradient over the entire dataset at the clients}.

As per claims 4 and 18 SAURAV disclosed the base station of claim 3, wherein the federated learning configuration indicates the deadline (Figures 1 and 2, page.2 col.2) by indicating an uplink resource grant for reporting the local update (Section V.A) {wireless scenario consisting of n=30 client nodes and 1 MEC server. For each client, the delay model described in Section II-B is used for the overall time in downlink (downloading the model), gradient computation, and uplink (uploading the gradient update), where the system parameters are as described next. We use an LTE network, and assume that each client is uniformly allocated 3 resource blocks, resulting in a maximum PHY level information rate of 216 kbps.}.

As per claims 5 and 19 SAURAV disclosed the base station of claim 3, further comprising a transceiver, wherein the memory and the one or more processors are further configured to transmit, using the transceiver, an uplink resource grant based at least in part on an occurrence of the deadline (Section V.A) {Wireless scenario consisting of n=30 client nodes and 1 MEC server. For each client, the delay model described in Section II-B is used for the overall time in downlink (downloading the model), gradient computation, and uplink (uploading the gradient update), where the system parameters are as described next. We use an LTE network, and assume that each client is uniformly allocated 3 resource blocks, resulting in a maximum PHY level information rate of 216 kbps.}.

As per claims 6 and 20 SAURAV disclosed the base station of claim 1, wherein the federated learning configuration further indicates a learning rate (page.3, col.2) {Goal in federated learning is to train a model by leveraging the data located at the client. The server then executes the model update step as follows: θ (r+1) = θ (r) − µ (r+1)g (5) where µ (r+1) denotes the learning rate}.

As per claim 7 SAURAV disclosed the base station of claim 1, wherein the federated learning configuration indicates a local loss function corresponding to the machine learning component (page.3, col.2) {The server collects gradients from the clients and aggregates them to recover the gradient of the empirical loss corresponding to the entire distributed dataset across clients}.

As per claims 8 and 17 SAURAV disclosed the base station of claim 1, wherein the federated learning configuration indicates a compression scheme to be used to compress the local update for transmission (page 4, col.2) { Here, T (j,1) cmp =`ej µj denotes the time in seconds to process the partial gradient over `ej data points, where data processing rate is µj data points per second, and `ej is bounded by the
size of the local dataset Dbj , i.e., `ej≤`j . T (j,2) cmp is the random variable denoting the stochastic component of compute time coming from random memory access during read/write cycles associated with Multiply-Accumulate (MAC) operations} 

As per claims 9 and 22 SAURAV disclosed the base station of claim 1, wherein the federated learning configuration further indicates a number of training epochs to be performed by the UE during a local training time period (page.4, col.2) {In addition to the local computation time T(j) cmp, the overall execution time for j-th client during (r+ 1)-th epoch includes T(j) com−d, time to download θ(r) from the server, and T(j) com−u, time to upload the partial gradient g(j) to the server. We assume that communications between server and clients take place over wireless links that fluctuate in quality}.

As per claims 10 and 23 SAURAV disclosed the base station of claim 9, wherein the memory and the one or more processors are further configured to receive a completion indication from the UE, wherein the completion indication indicates that the UE has performed the number of training epochs prior to a deadline (figure.2, page.6, col.2) {Goal is to optimize over t, `e=(`e1, . . . , `en) and u such that the optimal expected total aggregate return is m for the minimum epoch deadline time, with m being the total number of data points at the clients.}.

As per claim 11 SAURAV disclosed the base station of claim 10, wherein the completion indication is carried in at least one of a physical uplink control channel or a medium access control (MAC) control element (Section V.A) {Wireless scenario consisting of n=30 client nodes and 1 MEC server. For each client, the delay model described in Section II-B is used for the overall time in downlink (downloading the model), gradient computation, and uplink (uploading the gradient update), where the system parameters are as described next. We use an LTE network, and assume that each client is uniformly allocated 3 resource blocks, resulting in a maximum PHY level information rate of 216 kbps.}.

As per claims 12 and 24 SAURAV disclosed the base station of claim 10, wherein the memory and the one or more processors are further configured to transmit a resource allocation for transmitting the local update to the base station, wherein the resource allocation is based at least in part on the completion indication, and wherein receiving the local update comprises receiving the local update based at least in part on the resource allocation (page.7, col.1) {Load allocation strategy achieves an optimal solution of (23), as summarized in the following claim. Claim. Let (t∗, u∗(t∗),`∗(t∗)) be an optimal solution obtained by solving (27). Then, t∗=t opt and (t∗, u∗(t∗), `∗(t∗)) is an optimal solution of (23)}.

As per claims 13 and 25 SAURAV disclosed the UE of claim 22, wherein the local training period is defined by a deadline (Figures 1 and 2, page.2 col.2), wherein the memory and the one or more processors are further configured to: receive an indication of an additional number of training epochs to be performed by the UE during an additional local training time period that is defined by an additional deadline (page.2, col.1and 2); determine that the UE has not performed the additional number of training epochs prior to an additional deadline (figure.2, page.6, col.2) { Goal is to optimize over t, `e=(`e1, . . . , `en) and u such that the optimal expected total aggregate return is m for the minimum epoch deadline time, with m being the total number of data points at the clients. }; and refrain from transmitting an additional local update based at least in part on determining that the UE has not performed the additional number of training epochs prior to the additional deadline (page.5, col.2) {Load allocation policy to minimize the
epoch deadline time for receiving the gradient updates from the non-straggling nodes.}.


As per claims 14 and 27 SAURAV disclosed the UE of claim 16, wherein the memory and the one or more processors are further configured to: receive a training start command; perform a plurality of training epochs based at least in part on the training start command; receive a training stop command; and stop performing the plurality of training epochs based at least in part on the training stop command (page.2, col.1) {Start/Stop of training procedure}.

As per claim 15 SAURAV disclosed the base station of claim 1, wherein the federated learning configuration is carried in a radio resource control message (Figure.1, page.3, col.1 and page.9. col.2)) {Utilization of radio Resource in LTE environment}.

As per claim 26 SAURAV disclosed the UE of claim 16, wherein the memory and the one or more processors are further configured to: perform one or more training epochs during a local training period; determine a number of training epochs performed by the UE during the local training period; and transmit an indication of the number of training epochs performed by the UE during the local training period (Figure.2, page.8, col.2) {Compute and communication models defined in (11) and (13), let 0≤`ej≤`j be the number of data points processed by node j∈[n + 1] in each training epoch. For a deadline time of t at the server}.

As per claim 28 SAURAV disclosed the UE of claim 16, wherein the memory and the one or more processors are further configured to transmit an indication of at least one of a training dataset size or a training minibatch size (page 4, col.2) {Here, T (j,1) cmp =`ej µj denotes the time in seconds to process the partial gradient over `ej data points, where data processing rate is µj data points per second, and `ej is bounded by the size of the local dataset Dbj , i.e., `ej≤`j . T (j,2) cmp is the random variable denoting the stochastic component of compute time coming from random memory access during read/write cycles associated with Multiply-Accumulate (MAC) operations}. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is indicated in PTO form 892.

Applicant's future amendments need to comply with the requirements of MPEP § 
714.02, MPEP § 2163.04 and MPEP § 2163.06. 

"with respect to newly added or amended claims, applicant should show support  in the original disclosure for the new or amended claims." See MPEP § 714.02 and § 2163.06 ("Applicant should * * * specifically point out the support for any amendments made to the disclosure."); and MPEP § 2163.04 ("If applicant amends the claims and points out where and/or how the originally filed disclosure supports the amendment(s), and the examiner finds that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of the filing of the application, the examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims."). See In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) In re Wertheim, 541 F.2d at 262,191 USPQ at 96 (emphasis added). 

"The use of a confusing variety of terms for the same thing should not be permitted. 

New claims and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification." Ex parte Kotler, 1901 C.D. 62, 95 O.G. 2684 
(Comm'r Pat. 1901). See 37 CFR 1.75, MPEP § 608.01 (i) and § 1302.01.

 Note that examiners should ensure that the terms and phrases used in claims presented late in prosecution of the application (including claims amended via an examiner's amendment) find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description, see 37 CFR 1.75(d)(1 ). If the examiner determines that the claims presented late in prosecution do not comply with 37 CFR 1.75(d)(1), applicant will be required to make appropriate amendment to the description to provide clear support or antecedent basis for the terms appearing in the claims provided no new matter is introduced." 

"USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure." In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023,1027-28 (Fed. Cir. 1997). MPEP § 2106. "  

The examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASGHAR H BILGRAMI whose telephone number is (571)272-3907. The examiner can normally be reached M-F 6 AM to 9 PM IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASGHAR H BILGRAMI/Primary Examiner, Art Unit 2647